IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37495

BEN CHARLES HARVEY,                               )     2011 Unpublished Opinion No. 725
                                                  )
       Petitioner-Appellant,                      )     Filed: November 30, 2011
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Respondent.                                )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Order summarily dismissing amended successive petition for post-conviction
       relief, affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Robyn Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________
GUTIERREZ, Judge
       Ben Charles Harvey appeals from the district court’s order summarily dismissing his
successive petition for post-conviction relief. For the reasons set forth below, we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       After Harvey was found guilty of two counts of lewd conduct with a minor and one count
of sexual abuse of a minor, this Court affirmed his judgment of conviction and sentence in State
v. Harvey, Docket No. 25808 (Ct. App. Apr. 16, 2001) (unpublished). The Idaho Supreme Court
declined review and a remittitur was issued on June 22, 2001.
       Nearly four years later, on May 9, 2005, Harvey filed a petition for post-conviction relief,
alleging he received ineffective assistance of trial counsel due to counsel’s failure to reveal
material facts pertaining to his crimes. Harvey also alleged prosecutorial misconduct through the
withholding of favorable information and that his sentence was unconstitutional.              Harvey



                                                 1
indicated he was aware the statute of limitations for post-conviction relief had passed and would
need to be overlooked in order for his petition to proceed. He attached two affidavits to his
petition detailing the events leading up to his conviction, one of which appeared to be directed
towards tolling the statute of limitations based on his mental illness.
       The State filed a motion for summary dismissal based on the lack of evidentiary support
for Harvey’s claims and the expiration of the statute of limitations. The district court summarily
dismissed the petition as being untimely, rejecting Harvey’s claim that he was incapacitated by
mental illness and refusing to toll the one-year statute of limitations. This Court affirmed the
summary dismissal of Harvey’s post-conviction petition, concluding Harvey failed to present an
issue of material fact as to whether mental illness rendered him incapable of filing a timely
post-conviction petition such that the statute of limitations could be tolled. State v. Harvey,
Docket No. 32802 (Ct. App. Nov. 29, 2007) (unpublished).
       While his appeal from the dismissal of his initial May 2005 post-conviction petition was
pending, Harvey filed a pro se “Notice of Claim” and “Prison Civil Rights Complaint,” claiming:
(1) his rights under the Eighth Amendment to the United States Constitution were violated;
(2) his Idaho Criminal Rule 35 motion in the underlying case was improperly denied; (3) his
petition for post-conviction relief was improperly dismissed; and (4) evidence was mishandled
and overlooked by his counsel, the prosecutor, and the court. He asserted the dismissal of the
initial post-conviction action, among other things, caused him serious emotional injuries. In
addition to claiming damages, Harvey requested the initial post-conviction case be reinstated and
that he be given a new trial and sentence. He attached a copy of a psychological evaluation
report completed by a physician to determine Harvey’s competency at the time of his trial.
Harvey filed the same report in conjunction with his initial post-conviction petition.
       The district court entered an order allowing Harvey’s “civil rights complaint” to proceed,
requiring he pay $2.00 as an initial partial filing fee and appointing counsel. Nine months later,
the district court dismissed Harvey’s civil rights complaint because he failed to pay the $2.00
fee. Harvey’s counsel requested that the district court reconsider its dismissal and treat part of
the civil rights complaint as a successive post-conviction petition. On June 6, 2007, finding
merit in this characterization in regard to Harvey’s contention that post-conviction counsel had
been ineffective, the district court granted the motion to reconsider and reinstated the complaint.
The district court then bifurcated the successive post-conviction claim and dismissed the civil


                                                  2
rights claims without prejudice.    The court ordered counsel to file an amended successive
post-conviction petition setting forth only the post-conviction relief claim within three weeks.
No amended successive post-conviction petition was filed.
       On October 23, 2007, the district court issued notice of its intent to dismiss, finding the
ineffective assistance of post-conviction counsel claim alleged in Harvey’s civil rights complaint
turned successive post-conviction petition (hereinafter “successive petition”) was untimely, was
an invalid successive petition under the post-conviction statute, and did not comply with the
pertinent evidentiary requirements. Harvey was given twenty days to respond.
       On November 7, the court conducted a status conference, during which Harvey’s counsel
indicated he had received an affidavit from Harvey and that he planned to file an amended
successive petition based on allegations in this affidavit. Two days later, counsel filed a motion
to extend the time for filing an amended successive petition, as well as Harvey’s affidavit. In the
affidavit Harvey opposed dismissal of his successive petition, asserting:
       1. My attorney was [ineffective] cause he didn’t have me properly diagnosed
       through mental health to reveal my mental illness . . . and reveal it to the court
       2. I have been diagnosed as scizo effective disorder and mild retardation
       3. My mental illness is what caused me to do my offenses and delayed my action
       to file post conviction as untimely
       4. Bonneville County Public Defender’s office [k]new of my mental history and
       did[’]t present it in my trial when I went to court in 1998 and [in the] most current
       post conviction filing that got dismissed

       On November 28, the district court conducted a hearing on counsel’s motion to extend
time, but Harvey’s counsel failed to appear. The court noted that counsel had requested an
additional fifteen days in its motion, but that additional fifteen-day period had already lapsed.
Therefore, the court declared the motion to extend time moot and entered an order summarily
dismissing Harvey’s successive petition for post-conviction relief without having seen or
considered Harvey’s affidavit. On December 11, Harvey’s counsel filed a motion to reconsider,
requesting the court reconsider its order summarily dismissing Harvey’s successive petition
based on the assertions contained in Harvey’s November 2007 affidavit. The district court did
not rule on the motion to reconsider.
       Harvey timely appealed from the district court’s summary dismissal of his successive
petition. After appellate briefing was complete, this Court, on its own motion, entered an order
of temporary remand, returning the case to the district court for action on the motion for

                                                3
reconsideration and consideration of Harvey’s November 2007 affidavit. On remand, the district
court set aside its order of summary dismissal and allowed Harvey, through newly-appointed
counsel, to file an amended successive post-conviction petition. Harvey filed the amended
successive petition on December 15, 2009, alleging trial counsel had been ineffective for:
(1) failing to file an appeal; (2) failing to request a competency examination pursuant to Idaho
Code § 18-211; and (3) failing to request a competency hearing to determine whether Harvey
was competent to assist counsel in his own defense.
       The State moved to dismiss the amended successive petition, arguing it was an improper
successive petition, time-barred, and not supported by an evidentiary basis. The district court
granted the State’s motion, summarily dismissing Harvey’s amended successive petition upon
finding that Harvey’s ineffective assistance of counsel claims alleged in the petition were
time-barred. The court also considered the “efficacy, if any” of Harvey’s November 2007
affidavit, concluding the issues raised therein were “finally adjudicated” in Harvey’s initial
post-conviction action and provided no basis for overcoming the bar to successive petitions.
Harvey now appeals the summary dismissal of his amended successive petition.
                                                II.
                                           ANALYSIS
       Harvey contends the district court erred in summarily dismissing his amended successive
petition for post-conviction relief because he successfully presented an issue of material fact as
to whether ineffective assistance of post-conviction counsel established sufficient reason to file a
successive post-conviction petition. An application for post-conviction relief initiates a civil,
rather than criminal, proceeding governed by the Idaho Rules of Civil Procedure. State v.
Yakovac, 145 Idaho 437, 443, 180 P.3d 476, 482 (2008). Like the plaintiff in a civil action, the
applicant must prove by a preponderance of evidence the allegations upon which the request for
post-conviction relief is based. I.C. § 19-4907; Stuart v. State, 118 Idaho 865, 869, 801 P.2d
1216, 1220 (1990); Goodwin v. State, 138 Idaho 269, 271, 61 P.3d 626, 628 (Ct. App. 2002). An
application for post-conviction relief differs from a complaint in an ordinary civil action.
Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376, 382 (2004). The application must contain
much more than “a short and plain statement of the claim” that would suffice for a complaint
under Idaho Rule of Civil Procedure 8(a)(1). State v. Payne, 146 Idaho 548, 560, 199 P.3d 123,
135 (2008); Goodwin, 138 Idaho at 271, 61 P.3d at 628. The application must be verified with


                                                 4
respect to facts within the personal knowledge of the applicant, and affidavits, records, or other
evidence supporting its allegations must be attached or the application must state why such
supporting evidence is not included with the application. I.C. § 19-4903. In other words, the
application must present, or be accompanied by, admissible evidence supporting its allegations
or the application will be subject to dismissal.
         Idaho Code § 19-4906 authorizes summary dismissal of an application for
post-conviction relief either pursuant to motion of a party or upon the court’s own initiative.
Summary dismissal of an application is the procedural equivalent of summary judgment under
Idaho Rule of Civil Procedure 56. A claim for post-conviction relief will be subject to summary
dismissal if the applicant has not presented evidence making a prima facie case as to each
essential element of the claims upon which the applicant bears the burden of proof. DeRushé v.
State, 146 Idaho 599, 603, 200 P.3d 1148, 1152 (2009). Thus, summary dismissal is permissible
when the applicant’s evidence has raised no genuine issue of material fact that, if resolved in the
applicant’s favor, would entitle the applicant to the requested relief. If such a factual issue is
presented, an evidentiary hearing must be conducted. Payne, 146 Idaho at 561, 199 P.3d at 136;
Goodwin, 138 Idaho at 272, 61 P.3d at 629.             Summary dismissal of an application for
post-conviction relief may be appropriate, however, even where the State does not controvert the
applicant’s evidence because the court is not required to accept either the applicant’s mere
conclusory allegations, unsupported by admissible evidence, or the applicant’s conclusions of
law. Payne, 146 Idaho at 561, 199 P.3d at 136; Roman v. State, 125 Idaho 644, 647, 873 P.2d
898, 901 (Ct. App. 1994).
         When reviewing a district court’s order of summary dismissal in a post-conviction relief
proceeding, we apply the same standard as that applied by the district court. Ridgley v. State,
148 Idaho 671, 675, 227 P.3d 925, 929 (2010). On review of dismissal of a post-conviction
relief application without an evidentiary hearing, we determine whether a genuine issue of
material fact exists based on the pleadings, depositions, and admissions, together with any
affidavits on file. Rhoades v. State, 148 Idaho 247, 220 P.3d 1066 (2009); Ricca v. State, 124
Idaho 894, 896, 865 P.2d 985, 987 (Ct. App. 1993). However, while the underlying facts must
be regarded as true, the petitioner’s conclusions need not be so accepted. Rhoades, 148 Idaho at
250, 220 P.3d at 1069; see also Hayes v. State, 146 Idaho 353, 355, 195 P.3d 712, 714 (Ct. App.
2008).


                                                   5
       The statute of limitations for post-conviction actions provides that an application for
post-conviction relief may be filed at any time within one year from the expiration of the time for
appeal, or from the determination of appeal, or from the determination of a proceeding following
an appeal, whichever is later. I.C. § 19-4902(a). The failure to file a timely application is a basis
for dismissal of the application. Sayas v. State, 139 Idaho 957, 959, 88 P.3d 776, 778 (Ct. App.
2003). The limitations period specified in Idaho Code § 19-4902 may be tolled where the
applicant was prevented from timely filing his action by incapacitating mental illness or the
effects of psychotropic medication. Chico-Rodriguez v. State, 141 Idaho 579, 581, 114 P.3d 137,
139 (Ct. App. 2005); Abbott v. State, 129 Idaho 381, 385, 924 P.2d 1225, 1229 (Ct. App. 1996).
In order for the statute of limitations under the Uniform Post-Conviction Procedure Act to be
tolled on account of a mental illness, an unrepresented petitioner must show that he suffered
from a serious mental illness, which rendered him incompetent to understand his legal right to
bring an action within a year or otherwise rendered him incapable of taking necessary steps to
pursue that right. Chico-Rodriguez, 141 Idaho at 582, 114 P.3d at 140. Equitable tolling will
apply only during the period in which the petitioner’s mental illness actually prevented him from
filing a post-conviction action; any period following conviction during which the petitioner fails
to meet the equitable tolling criteria will count toward the limitation period. Id.
       After a post-conviction action has been filed and concluded, an inmate may file a
subsequent application outside of the one-year limitation period if the court finds a ground for
relief asserted, which for sufficient reason was not asserted or was inadequately raised in the
original, supplemental, or amended application. I.C. § 19-4908. Charboneau v. State, 144 Idaho
900, 904, 174 P.3d 870, 874 (2007). There is no constitutionally protected right to the effective
assistance of counsel in post-conviction relief proceedings, and such an allegation, in and of
itself, is not among the permissible grounds for post-conviction relief. See Follinus v. State, 127
Idaho 897, 902, 908 P.2d 590, 595 (Ct. App. 1995); Wolfe v. State, 113 Idaho 337, 339, 743 P.2d
990, 992 (Ct. App. 1987). Ineffective assistance of prior post-conviction counsel may, however,
provide “sufficient reason” for permitting newly-asserted allegations, or allegations inadequately
raised in the initial application, to be raised in a subsequent post-conviction application.
Schwartz v. State, 145 Idaho 186, 189, 177 P.3d 400, 403 (Ct. App. 2008). See also Palmer v.
Dermitt, 102 Idaho 591, 596, 635 P.2d 955, 960 (1981); Hernandez v. State, 133 Idaho 794, 798,
992 P.2d 789, 793 (Ct. App. 1999). Failing to provide a post-conviction applicant with a


                                                  6
meaningful opportunity to have his or her claims presented may be violative of due process.
Schwartz, 145 Idaho at 189, 177 P.3d at 403; Hernandez, 133 Idaho at 799, 992 P.2d at 794.
Thus, when a second or successive application alleging ineffectiveness of the initial
post-conviction counsel is filed outside of the initial one-year limitation period, application of the
relation-back doctrine may be appropriate. See Hernandez, 133 Idaho at 799, 992 P.2d at 794.
Our review of the district court’s construction and application of the limitation statute is a matter
of free review. Freeman v. State, 122 Idaho 627, 628, 836 P.2d 1088, 1089 (Ct. App. 1992).
       Here, in its summary dismissal order, the district court first examined the two issues
raised in Harvey’s amended successive post-conviction petition, which alleged only that trial
counsel was ineffective, and granted summary dismissal on the basis those issues had previously
been litigated. 1 The court then turned to examination of the legal effect, if any, of Harvey’s
November 2007 affidavit, which it characterized as containing two assertions: (1) that Harvey
received ineffective assistance of trial counsel because he was mentally ill and trial counsel
failed to document or utilize that information properly; 2 and (2) that Harvey’s failure to file a
timely post-conviction petition was due to his mental illness. 3 The court first noted that by filing
an amended successive petition for post-conviction relief in December 2009, Harvey “voided”
his original successive petition in this case because the December 2009 amended successive
petition did not reference or incorporate the prior pleadings, including Harvey’s affidavit. Thus,

1
       Harvey does not appeal the district court’s summary dismissal of these claims, and thus,
we do not address them further.
2
         Again, Harvey does not appeal the district court’s summary dismissal of his claim of
ineffective assistance of trial counsel contained in the affidavit, and thus, we do not address it
further.
3
         We note that the district court does not appear to have addressed the exact issue raised by
Harvey on appeal--concerning the ineffectiveness of post-conviction counsel--examining only
the allegation of ineffectiveness as pertaining to trial counsel. Examination of the affidavit does
not fully clarify whether this issue as advanced by Harvey on appeal was actually raised below,
as it is not clear to what counsel Harvey is referring to in referencing his “attorney” in paragraph
one and the Bonneville County Public Defender’s officer in paragraph four. However, even if
we assume the issue was properly raised below and should have been addressed by the district
court, we may affirm the summary dismissal on alternate grounds. Abbott v. State, 129 Idaho
381, 385, 924 P.2d 1225, 1229 (Ct. App. 1996) (holding that if an order of the trial court is
incorrect on a particular theory, but is supported by an alternative legal theory, the appellate
court may uphold the trial court’s decision).


                                                  7
the court determined it should not consider the affidavit, or any prior pleadings, as asserting
claims for relief; however, citing the order from this Court to consider the effect of the affidavit,
if any, the court continued its analysis of the merits of the claims it identified in the affidavit,
characterizing it as a successive petition.
       In response to Harvey’s assertions in his affidavit that his mental illness caused the delay
in filing his post-conviction petition, the district court again found that Harvey had raised
essentially this same issue in his initial post-conviction petition and this Court had affirmed the
district court’s summary dismissal of the issue because Harvey provided no admissible evidence
that created an issue of material fact as to whether he had been incapable of filing a timely
post-conviction application due to mental illness or psychotropic drugs. Thus, the district court
determined Harvey could not raise the issue again in a successive petition.
       On appeal, Harvey first contends the district court erred in concluding the issues
referenced in his affidavit, but not in his amended successive petition, were not properly before
the court because they were superseded by the claims in the amended successive petition.
Harvey concedes that while an amended pleading generally supersedes prior pleadings and
Harvey’s amended successive petition failed to expressly incorporate prior documents, “it is
evident that [he] intended to incorporate his prior statements and they should therefore be
considered as properly before the district court.” Specifically, he contends that because the
amended successive petition is labeled “Petition and Affidavit” and no affidavit was actually
filed, “[i]t must be assumed that counsel intended to provide factual support for [his] claims and,
thus, the failure to expressly incorporate previously filed documents must be considered a
scrivener’s error.” Accordingly, Harvey argues this Court should consider the pro se pleadings
constituting Harvey’s original successive petition and his affidavit in determining what claims
were raised and whether Harvey demonstrated an issue of material fact as to these
claims--specifically, as to whether his initial post-conviction petition was summarily dismissed
as untimely due to post-conviction counsel’s failure to adequately support Harvey’s claim that
his mental illness prevented him from filing a timely initial post-conviction petition.
       As the State points out, and as Harvey concedes, where a post-conviction petition is
amended, it takes the place of the original petition, just as in any other civil action an amended
complaint “takes the place of the original complaint.” Hollon v. State, 132 Idaho 573, 576 n.1,
976 P.2d 927, 930 n.1 (1999) (citing Andrews v. Moore, 14 Idaho 465, 94 P. 579 (1908)).


                                                 8
Additionally, while our rules of civil procedure allow statements in one pleading to be adopted
by reference in another pleading, see I.R.C.P. 10(c), the district court correctly noted that
Harvey’s amended successive petition did not “reference or incorporate” the statements
contained in his original successive petition concerning his mental illness and ineffective
assistance of post-conviction counsel. Harvey’s assertion, that because counsel labeled the
petition “Petition and Affidavit” and it was “very brief and general” we must assume counsel
intended to provide factual support for Harvey’s claims and that the failure to expressly
incorporate previously filed documents amounted to a “scrivener’s error,” is not supported by
any authority. Not only would such an application stretch the definition of “scrivener’s error” to
unprecedented boundaries, it does not explain the deficiency in the amended successive petition
in regard to the issue pursued on appeal. Contrary to Harvey’s characterization, the district court
considered the issues raised in the prior pleadings and affidavits as “void” on the basis the
amended successive petition failed to assert the effectiveness of post-conviction counsel claim at
all, not on the basis that those claims were asserted but lacked factual support.
       However, even if we assume the claim advanced by Harvey on appeal that was
referenced in Harvey’s affidavit and allegedly in his original pro se successive post-conviction
petition pleadings 4 was not voided by the amended successive petition and was properly before
the district court, we conclude summary dismissal was appropriate.            The only statements
supporting this claim are contained in Harvey’s affidavit where he contends he suffers from
“scizo effective disorder and mild retardation,” his mental illness “delayed” his post-conviction
filing, and the Bonneville County Public Defender’s office knew of his mental state but failed to
“present it” in regard to his initial post-conviction petition. However, for this claim to survive
summary dismissal there must be an issue of fact as to whether Harvey was unable to file a
timely post-conviction petition due to mental illness, such that there is a basis for finding
post-conviction counsel was ineffective for not presenting evidence on the issue. This Court
concluded in Harvey’s previous appeal that Harvey had not succeeded in doing so, noting that:



4
       Interpreting Harvey’s civil rights complaint as having raised any cognizable issue
regarding post-conviction counsel’s failure to raise his mental health status would require an
extremely liberal interpretation of the assertions in that document; however, for the purpose of
argument we will assume as much.


                                                 9
               Harvey’s factual assertions consist of symptoms occurring prior to his
       conviction, noting the positive effect of medication during his imprisonment,
       statements of fear and confusion existing through trial, and self-identification of
       being retarded, mentally unstable, incompetent and insane. Even interpreting this
       evidence in a light most favorable to him as the nonmoving party, Harvey has
       provided no evidence that he was incapable of filing his application due to mental
       illness or psychotropic drugs. . . . Although Harvey did present some evidence
       that he suffers from a mental illness, he did not present admissible evidence
       supporting his assertion that he was unable to timely file his application because
       of his mental illness. There simply were no facts presented to raise an issue of
       material fact.

State v. Harvey, Docket No. 32802 (Ct. App. Nov. 29, 2007) (unpublished).
       Harvey has failed to cure the deficiencies that plagued his attempt to avoid summary
dismissal of his initial petition as being untimely. While he references the issue in his affidavit,
his statements are merely conclusory assertions regarding his mental illness diagnoses and that
such diagnoses were the cause of his failure to file a timely petition, essentially a reiteration of
his contentions in regard to his initial post-conviction petition. See Payne, 146 Idaho at 561, 199
P.3d at 136 (noting that a court is not required to accept either the applicant’s mere conclusory
allegations, unsupported by admissible evidence, or the applicant’s conclusions of law).
Specifically, he did not present any admissible evidence to support his contention, necessary for
tolling the post-conviction statute of limitations, that he was unable to timely file his petition due
to mental illness. A mere assertion of having mental illness, even if true, is not sufficient to toll
the applicable statute of limitations because that mental illness must have prevented the filing of
a timely post-conviction action. And, as we indicated in his previous appeal, a mere unsupported
assertion that his alleged mental illness caused him to file an untimely petition does not raise an
issue of material fact.    Accordingly, even if we assume the amended successive petition
incorporated the allegations contained in the original successive petition and subsequent affidavit
and the issue of post-conviction counsel’s performance was properly before the district court,
summary dismissal was appropriate because Harvey did not present evidence creating an issue of
material fact which, if decided in his favor, would entitle him to relief. The district court’s
summary dismissal of Harvey’s amended successive petition for post-conviction relief is
affirmed.
       Chief Judge GRATTON and Judge MELANSON CONCUR.



                                                 10